J.S. Lott, J.B. Kilgore, and T.C. Kilgore were jointly charged with the illegal manufacturing of whisky. At the trial T.C. Kilgore was acquitted. By verdict of the jury, J.B. Kilgore and J.S. Lott were found guilty, with the punishment of *Page 316 
each assessed at confinement in jail for 30 days and a fine of $50. The judgment of the trial court is reversed, for insufficiency of the evidence, and because the court improperly admitted evidence tending to show that the defendant may have been implicated in another and different offense.